NUMBER 13-12-00532-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

       IN THE INTEREST OF P.A.D.J. AND J.A.D, CHILDREN
___________________________________________________________

             On appeal from the 404th District Court
                  of Cameron County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Memorandum Opinion Per Curiam

      Appellant, Peter Anthony Davila, filed an appeal from a judgment entered by the

404th District Court at Law of Cameron County, Texas, in cause number

2007-12-6394-G. On October 16, 2012, and November 19, 2012, the Clerk of this Court

notified appellant that the clerk's record in the above cause was originally due on October

5, 2012, and that the deputy district clerk, Jesus Cantu, had notified this Court that

appellant failed to make arrangements for payment of the clerk's record. The Clerk of

this Court notified appellant of this defect so that steps could be taken to correct the
defect, if it could be done. See TEX. R. APP. P. 37.3, 42.3(b),(c). Appellant was advised

that, if the defect was not corrected within ten days from the date of receipt of this notice,

the appeal would be dismissed for want of prosecution. The notices were returned as

unable to forward.

       The district clerk notified this Court that the trial court denied appellant’s affidavit of

indigence on November 27, 2012, and additionally provided this Court with an updated

address for appellant. On December 4, 2012, the Clerk of this Court again notified

appellant that the clerk's record had not been filed and that the district clerk, Jesus Cantu,

had notified this Court that appellant failed to make arrangements for payment of the

clerk's record. Appellant was advised that, if the defect was not corrected within ten

days from the date of receipt of this notice, the appeal would be dismissed for want of

prosecution. The notice was sent to appellant’s address by certified mail return receipt

requested and regular mail; however, the mail was returned as unclaimed and unable to

forward.

       Texas Rule of Appellate Procedure 9.1(b) requires unrepresented parties to sign

any document filed and "give the party's mailing address, telephone number, and fax

number, if any." See TEX. R. APP. P. 9.1(b). Appellant has neither provided this court

with a forwarding address nor taken any other action to prosecute this appeal.

       Appellant has failed to respond to this Court’s notices. Accordingly, the appeal is

DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 42.3(b), (c).

                                                    PER CURIAM

Delivered and filed the
7th day of February, 2013.


                                                2